DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the application filed on 1/24/2020.
Claims 5-8, 10-15, 18, 22-24, 29-34 have been amended.
Claims 1-36 have been examined and rejected.

Claim Objections
Claims objected to because of the following informalities:  Claims 1, 26 and 35 recite in part in the preamble: “…resource space of least two dimensions…”  This should be: “…resource space of at least two dimensions…” Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30, 32-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30, 31-35 respectively of U.S. Patent No. 10,560,236 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant specification are anticipated by the patent.
Claims 1-30, 32-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30, 31-34 respectively of U.S. Patent No. 9,935,749 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant specification are anticipated by the patent.
Claims 1-30, 32-34, 35-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25, 27-34, and 36-37, respectively of U.S. Patent No. 8,843,144 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant specification are anticipated by the patent.
Claims 1-30, 32-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30, 31-33, and 35-36 respectively of U.S. Patent No. 7,904,093 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant specification are anticipated by the patent.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: “means for obtaining”,  “means for providing”, “means for allocating”, “means for selecting”, “means for adapting”, “means for communication” and “means for channel estimation” in claims 26-30 and 35-36.
The specification describes a structure for “means for communication” in FIG. 1, being antennas between the UE and a node.
The specification does not describe structures for performing the functions associated with: “means for obtaining”, “means for providing”, “means for allocating”, “means for selecting”, “means for adapting” and “means for channel estimation”.
If applicant does not intend to have this/these limitation(s) interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph.

Claims 26-30 and 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. The claims recite “means” plus function, but the specification does not describe structures for performing the functions associated with the claimed units.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-2, 5-9, 13-27, 29 and 31-36 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Laroia (US20040166886 A1).
Regarding Claim 1, Laroia discloses a method for wireless communication in a multi-user, multi-carrier communications system, using a multi-carrier resource space of least two dimensions, of which one is frequency (see FIG. 2), comprising the steps of:
obtaining data associated with estimated radio conditions for communication between a first node and a second node (see para 53, The WT 203 measures the downlink channel condition 213 based on the received pilot signals 209, and reports the channel conditions 213 to the BS 201 on an uplink channel 215), 
providing access to the use of at least two pilot resource configurations, intended for different estimated node radio conditions (see para 53, since the channel conditions 213 often change over time due to fading and Doppler effects, it is desirable that the BS 201 transmit the pilots 209 frequently or even continuously so that the WT 203 can track and report channel conditions 213 as they vary with time), 
at least one of the at least two pilot resource configurations comprising carriers having both pilot resources and data resources (see para 47, regular (non-null) pilot tones, sector null pilot tones, and cell null pilot tones may punch through or replace data tones that would normally be transmitted); 
allocating a first resource sub-space of entire said multi-carrier resource space tor communication between the first node and the second node (see para 53, The BS 201 often transmits pilot signals 209, which are typically transmitted on a small fraction of the transmission resource and are generally comprised of known (predetermined) symbols transmitted at a constant power), 
whereby the first resource sub-space is associated a first pilot resource configuration, being in agreement with pilot need for the estimated radio conditions for the second node (see para 56, the base station transmits pilot signals on the downlink. By transmitting pilot signals of different strength levels, the noise characteristic line for the wireless terminal can be determined. A first pilot signal is transmitted at a first power level to obtain a first point, and a second pilot signal at a second power level, different from the first power level, is transmitted to obtain a second data point. The first and second pilots can be transmitted at the same time if different tones are used for each pilot signal).

Regarding Claims 2 and 27, Laroia discloses: the entire multi-carrier resource space being divided into parts-having different pilot resource configurations; whereby the step of allocating comprises the step of selecting the first resource sub-space in a part having a pilot resource configuration suitable for the estimated radio conditions for the second node (see para 20, a single cell is divided into multiple sectors, some or all of which may be sharing the same frequency band (degrees of freedom), corresponding to a frequency reuse of 1. In addition to the cell null pilot, the use of sector null pilots that are present in a subset of the sectors but not all sectors, and also gives a pattern for pilot tones such that a null pilot tone in one sector is time/frequency synchronized with a pilot tone in some or all of the other sectors. This allows the WT to measure two or more signal-to-noise ratios, which include interference from different combinations of sectors).

Regarding Claim 5, Laroia discloses: multicarrier resource space has a time dimension (see para 18,  for an OFDM based cellular wireless system the pilots include known symbols that are transmitted by the base station on specified tones (and specified symbol times))

Regarding Claim 6, Laroia discloses the method according to claim 1, wherein multicarrier resource space has a code dimension (see para 120, The methods and apparatus of the present invention may be, and in various embodiments are, used with CDMA, orthogonal frequency division multiplexing (OFDM), and/or various other types of communications techniques which may be used to provide wireless communications links between access nodes and mobile nodes. In some embodiments the access nodes are implemented as base stations which establish communications links with mobile nodes using OFDM and/or CDMA). 

Regarding Claim 7, Laroia discloses the method according to claim 1, wherein multicarrier resource space has a spatial dimension (see para 18, for an OFDM based cellular wireless system/i.e. representing use in MIMO).

Regarding Claim 8, Laroia discloses the method according to claim 1, wherein the step of obtaining in turn comprises the step of estimating a set of estimated radio conditions (see para 65, The goal is for the base station 1200 to be able to obtain an estimate of SNR(Q), which is the SNR as seen by the wireless terminal 1300 corresponding to the base station's transmission of data at power Q; also see para 53, The WT 203 measures the downlink channel condition 213 based on the received pilot signals 209, and reports the channel conditions 213 to the BS 201 on an uplink channel. Note that since the channel conditions 213 often change over time due to fading and Doppler effects it is desirable that the BS 201 transmit the pilots 209 frequently or even continuously so that the WT 203 can track and report channel conditions 213 as they vary with time).

Regarding Claim 9, Laroia discloses the method according to claim 8, wherein the set of estimated radio conditions comprises at least Doppler conditions (see para 53, since the channel conditions 213 often change over time due to fading and Doppler effects, it is desirable that the BS 201 transmit the pilots 209 frequently or even continuously so that the WT 203 can track and report channel conditions 213 as they vary with time. The WT 203 can evaluate the downlink channel conditions 213 based on the received signal strength and the noise and interference on the pilot signals 209). 

Regarding Claims 13 and 33, Laroia discloses: the first node is selected from the group of: user equipment; mobile station; base station; access point; and relay (see para 42, FIG. 11, with base station/first node. In the cell 1104, multiple end nodes (ENs), e.g., wireless terminals (WTs), such as mobile nodes, communicate with a base station (BS) 1102).

Regarding Claims 14 and 34, Laroia discloses: the second node is selected from the group of: user equipment; mobile station; base station; access point; and relay (see para 42, FIG. 11, with end node EN1, In the cell 1104, multiple end nodes (ENs), e.g., wireless terminals (WTs), such as mobile nodes, communicate with a base station (BS) 1102).

Regarding Claim 15, Laroia discloses the method according to claim 1, wherein resources of the first resource sub-space are allocated for downlink communication (see FIG. 2, para 53, the base station 201 to communicate information on the downlink channel(s) 208 to the wireless terminal 203. The BS 201 often transmits pilot signals 209, which are typically transmitted on a small fraction of the transmission resource and are generally comprised of known (predetermined) symbols transmitted at a constant power).

Regarding Claim 16, Laroia discloses the method according to claim 15, wherein the step of obtaining data associated with estimated radio conditions for the second node is performed in a base station or access point (see para 65, The goal is for the base station 1200 to be able to obtain an estimate of SNR(Q), which is the SNR as seen by the wireless terminal 1300 corresponding to the base station's transmission of data at power).

Regarding Claim 17, Laroia discloses the method according to claim 16, comprising the further step of transferring data characterising the first pilot resource configuration from the base station or access point to the second node (see FIG. 2, para 53, enabling the base station 201 to communicate information on the downlink channel(s) to the wireless terminal 203. The BS 201 often transmits pilot signals 209, which are typically transmitted on a small fraction of the transmission resource and are generally comprised of known (predetermined) symbols).

Regarding Claim 18, Laroia discloses the method according to claim 1, wherein resources of the first resource sub-space are allocated for uplink communication (see FIG. 2, para 53, The WT 203 measures the downlink channel condition 213 based on the received pilot signals 209, and reports the channel conditions 213 to the BS 201 on an uplink channel 215).

Regarding Claim 19, Laroia discloses the method according to claim 18, wherein the step of obtaining data associated with estimated radio conditions for the second node is performed in a base station or access point, followed by the step of transferring the data associated with estimated radio conditions for the second node to the second node (see FIG. 2, para 53).  

Regarding Claim 20, Laroia discloses the method according to claim 18, wherein the step of obtaining data associated with estimated radio conditions for (see para 53, FIG. 2. the WT 203 can track and report channel conditions 213 as they vary with time. The WT 203 can evaluate the downlink channel conditions 213 based on the received signal strength and the noise and interference on the pilot signals).  

Regarding Claim 21, Laroia discloses the method according to claim 20, comprising the further step of transferring data characterising the first pilot resource configuration from the second node to the first node (see para 53, The WT 203 measures the downlink channel condition 213 based on the received pilot signals 209, and reports the channel conditions 213 to the BS 201 on an uplink channel 215).

Regarding Claim 22, Laroia discloses the method according to claim 1, wherein refraining from transmitting pilots in areas of the entire multi-carrier resource space not being allocated (Examiners Note: using BRI consistent with the specification, this limitation has been interpreted to mean: transmitting pilots on specific symbols, while not transmitting pilots of other blank i.e. unassigned symbols. Based on this interpretation, see FIG. 8, para 87, Each small vertical subdivision 805 corresponds to a tone, which each small horizontal subdivision 807 corresponds to an OFDM symbol time/i.e. assigned symbols to transmit pilots. Each pilot tone 809 is represented by a small box with vertical shading. In other words, the unassigned time-frequency resources (blank white spaces) is where pilots are not transmitted, as opposed to the shaded squares 809 used for pilot tone transmission.

Regarding Claim 23, Laroia discloses the method according to claim 1, wherein the wireless communication utilises OFDM (see para 120, the methods and apparatus of the present invention may be, and in various embodiments are, used with orthogonal frequency division multiplexing (OFDM).

Regarding Claim 24, Laroia discloses the method according to claim 1, wherein the available at least two pilot resource configurations comprises different distribution patterns of pilot symbols in the multi-carrier resource space (Examiners Note: Using BRI consistent with the specification FIG. 3B, this limitation has been interpreted to mean – sending pilots in a frequency-code space. Based on this interpretation, see FIG. 18, para 137, showing the transmission of (pilot) signals on 10 different tones during a single symbol transmission time period/i.e. depicting different distribution patterns of pilot symbols in the multi-carrier resource space. In the FIG. 17 implementation, the 0 is used to represent a NULL pilot signal, while a 1 is used to represent a pilot at a single known non-zero transmission power level which is normally higher than the power level at which data is transmitted).  

Regarding Claim 25, Laroia discloses the method according to claim 24, wherein the available at least two pilot resource configurations further comprises  (Examiners Note: Using BRI consistent with the specification 11, this limitation has been interpreted to mean – sending pilots with different transmission power levels. Based on this interpretation, see FIG. 18, para 137, The received pilot signals may be pilot signals that were transmitted with known different transmission power levels allowing the receiving device to make various signal measurements and computations useful for determining various noise contributions, e.g., background noise as well as inter-sector interference).

Regarding Claim 26, Laroia discloses an arrangement being or comprising a first node of a multi-user, multi-carrier wireless communications system using a multi-carrier resource space of least two dimensions, of which one is frequency (see FIG. 2, base station 201/first node), the first node comprising:
means for obtaining data associated with estimated radio conditions for communication between the first node and a second node (see para 53, The WT 203 measures the downlink channel condition 213 based on the received pilot signals 209, and reports the channel conditions 213 to the BS 201 on an uplink channel 215), and
means for providing: access to the use of at least two pilot resource configurations, intended for different, estimated, node radio conditions (see para 53, since the channel conditions 213 often change over time due to fading and Doppler effects, it is desirable that the BS 201 transmit the pilots 209 frequently or even continuously so that the WT 203 can track and report channel conditions 213 as they vary with time),
at least one of the at least two pilot resource configurations, comprising carriers having both pilot resources and data resources  (see para 47, regular (non-null) pilot tones, sector null pilot tones, and cell null pilot tones may punch through or replace data tones that would normally be transmitted);
means for allocating a first resource sub-space of entire said multi-carrier resource space for communication between the first node and the second node (see para 53, The BS 201 often transmits pilot signals 209, which are typically transmitted on a small fraction of the transmission resource and are generally comprised of known (predetermined) symbols transmitted at a constant power),
whereby the first resource sub-space comprises a first pilot resource configuration, being in agreement with pilot need for the estimated radio conditions for the second node (see para 56, The base station transmits pilot signals on the downlink. By transmitting pilot signals of different strength levels, the noise characteristic line for the wireless terminal can be determined. A first pilot signal is transmitted at a first power level to obtain a first point, and a second pilot signal at a second power level, different from the first power level, is transmitted to obtain a second data point. The first and second pilots can be transmitted at the same time if different tones are used for each pilot signal).

Regarding Claim 29, Laroia discloses arrangement according to claim 26, wherein the first node further comprises: means for transferring data characterising the first pilot resource configuration from the first node to the second node (see FIG. 2, para 53, enabling the base station to communicate information on the downlink channel(s) to the wireless terminal. The BS often transmits pilot signals 209, which are typically transmitted on a small fraction of the transmission resource and are generally comprised of known (predetermined) symbols).

Regarding Claim 31, Laroia discloses the arrangement according to claim 26, wherein the arrangement is a wireless communications system (see FIG. 2).

Regarding Claim 32, Laroia discloses the arrangement according to claim 26, wherein the arrangement utilizes OFDM (see para 18, for an OFDM based cellular wireless system/i.e. representing use in MIMO).

Regarding Claim 35, Laroia discloses a User equipment capable of being connected to a multi-user, multi-carrier wireless communications system- using a multi-carrier resource space of least two dimensions, of which one is frequency (see FIG. 2, wireless terminal 203/i.e. second node), comprising:
means for communication between the user equipment and a node utilising a first resource sub-space of entire said multi-carrier resource space (see para 53, The WT 203 measures the downlink channel condition 213 based on the received pilot signals 209/i.e. a first resource subspace, and reports the channel conditions to the BS), 
the first resource sub-space comprises a first pilot resource configuration, out of a set of at least two different pilot resource configurations (see para 53, The BS 201 often transmits pilot signals 209, which are typically transmitted on a small fraction of the transmission resource and are generally comprised of known (predetermined) symbols transmitted at a constant power),
at least one of the at least two pilot resource configurations comprising carriers having both pilot resources and data .resources (see para 47, regular (non-null) pilot tones, sector null pilot tones, and cell null pilot tones may punch through or replace data tones that would normally be transmitted); and
whereby the first pilot resource configuration being in agreement with pilot need for estimated radio conditions for the user equipment (see para 56, the base station transmits pilot signals on the downlink. By transmitting pilot signals of different strength levels, the noise characteristic line for the wireless terminal can be determined. A first pilot signal is transmitted at a first power level to obtain a first point, and a second pilot signal at a second power level, different from the first power level, is transmitted to obtain a second data point. The first and second pilots can be transmitted at the same time if different tones are used for each pilot signal).

Regarding Claim 36, Laroia discloses a User equipment according to claim 35, comprising:
receiver for receiving data characterising the first pilot resource configuration from the node (see FIG. 2, para 53, enabling the base station to communicate information on the downlink channel(s) to the wireless terminal. The BS often transmits pilot signals 209, which are typically transmitted on a small fraction of the transmission resource and are generally comprised of known (predetermined) symbols);
means for channel estimation, connected to the receiver, whereby the means for channel estimation is arranged to perform, channel estimation based on the received data characterising the first pilot resource configuration (see para 53, The WT 203 measures the downlink channel condition 213 based on the received pilot signals 209, and reports the channel conditions 213 to the BS 201 on an uplink channel 215; also see para 20, the WT reports a set of SNR-related statistics, which enables the BS to make an estimate of these received SNR levels at a WT as a function of the base station's transmit power. The BS uses the reported channel quality values to determine the power level at which to transmit to achieve a desired SNR at the WT.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-4, 12, 28 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laroia (US20040166886 A1) in view of Barsoum (US 6,947,530B1).
Regarding Claims 3 and 28, Laroia does not disclose details regarding: selecting, if no resource space part having a pilot resource configuration suitable for the estimated radio conditions for the second node is available, an arbitrary first multi-carrier resource sub-space; and adapting the pilot resource configuration within the first multicarrier resource sub-space to suit the estimated radio conditions for the second node 
Barsoum discloses this limitation: see col 4, lines 9-25, FIG. 4, Due to network conditions, such as channel distortion, it may be desirable to change the tone at which the pilot sequence is transmitted. FIG. 4 illustrates an exemplary process for transmitting signals in a network in an implementation consistent with the principles of the present invention. Processing may begin with a device, such as device 110, receiving signals from another device, such as device 130 during part of a training process (act 410). It will be appreciated that during this training period and prior to data transmission, devices 110 and 130 may exchange signals (e.g., handshaking messages) to learn about each other, select a data rate, and decide how the foregoing data transmissions will be performed. During the training period, device 110 may estimate a signal-to-noise ratio for each received tone (act 420). Once the signal-to-noise ratios have been determined, device 110 may identify an optimum pilot tone location.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Laroia, so as to adapt the pilot resource configuration within the first multicarrier resource sub-space to suit the estimated radio conditions as taught by Barsoum, so that the selected optimum tone may then be used for the pilot sequence because it provides optimized timing recovery performance (see Barsoum, col 4, lines 37-39).

Regarding Claim 4, Laroia discloses the according to claim 1, but does not disclose details regarding: selecting the first multi-carrier resource sub-space; and adapting the pilot resource configuration within the first multicarrier resource sub-space to suit the estimated radio conditions for the second node after the step of selecting.
Barsoum discloses this limitation: see col 4, lines 9-25, FIG. 4, during the training period, device may estimate a signal-to-noise ratio for each received tone (act 420). Once the signal-to-noise ratios have been determined, device may identify an optimum pilot tone location.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Laroia, so as to adapt the pilot resource configuration within the first multicarrier resource sub-space to suit the estimated radio conditions as taught by Barsoum, so that the  (see Barsoum, col 4, lines 37-39).

Regarding Claims 12 and 30, Laroia does not disclose details regarding: the step of obtaining comprises the step of receiving instructions and/or suggestions about preferred pilot resource configuration.
Barsoum discloses this limitation: see col 4, lines 22-27, FIG. 4, during the training period, device 110 may estimate a signal-to-noise ratio for each received tone (act 420). Once the signal-to-noise ratios have been determined, device 110 may identify an optimum pilot tone location (act 430)/i.e. preferred pilot resource configuration.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Laroia, so as to use preferred pilot resource configuration, as taught by Barsoum, so that the selected optimum pilot sequence would provide optimized timing recovery performance (see Barsoum, col 4, lines 37-39).

Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laroia (US20040166886 A1) in view of Heath (US20020136287A1).
Regarding Claim 10, Laroia discloses the method according to claim 8, but does not disclose details regarding: the set of estimated radio conditions comprises at least delay spread conditions.
see para 46, FIG. 5, The channel estimates are supplied to the quality indicator processing block 535 and can be used to assess the quality of the wireless data transmission as a function of the channel estimates, i.e. channel condition number, delay spread, time/frequency variance, etc.

Regarding Claim 11, Laroia discloses the method according to claim 8, wherein the step of estimating is based on position and/or velocity information concerning the second node (see para 46, The sector boundary position information 1252 includes: information identifying whether WT1 has detected that it is near a sector boundary, experiencing high levels of interference and information identifying which sector boundary WT1 is located near. This information is obtained or derived from position feedback information transmitted by the WT1 and received by the BS. The channel quality indicator values 1250 and the sector boundary position information 1252 represent channel quality feedback information from the WT1 to the base station 1200, providing information about one or more downlink channels between the base station 1200 and WT1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722.  The examiner can normally be reached on M-F 8 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPA BELUR/Examiner, Art Unit 2472